Van Voorhis, J.
(dissenting). A new trial should be granted, in my view, on account of rulings upon the admission of evidence and the charge to the jury in relation to the defense of insanity.
Appellant has been found guilty of murdering his father by stabbing him while sleeping at his home on May 24, 1953. At this time appellant was a freshman in college, eighteen years of age. Ample character evidence establishes that he was not the callous type of juvenile delinquent, coarse and indifferent to human life, but that he was a sensitive and mannerly youth, aware of the rights and feelings of other people. Beginning with the end of high school, he had undergone personality deterioration. His grades, which were average during the earlier half of his high school course, fell in his junior year at high school and reached a point where he was unable to meet the scholastic requirements at college. His intelligence quotient dropped from 108 to 81, he became moody, withdrew from social contacts and developed homosexual practices. One of his high school teachers noticed extended periods during which he would sit in revery with a silly, shallow smile upon his face. In his relationships with his father, there was more than misunderstanding. Given to introspection, he came to blame his father for all of his own shortcomings and frustrations. While at the Binghamton State Hospital for observation after the homicide, he made a fifty-six-page confession, as accurate, it seems to me, in depicting his inner consciousness as it was proved to have been in narrating the details of the homicide. The demonstrated accuracy of this lengthy statement has counted heavily against appellant, both in connecting him with the homicide and in defeating his defense of insanity. It does connect him with, the homicide and indicates that he had not lost the power of consecutive thought, yet the mental and emotional condition which it discloses may seriously be questioned to have been that of a sane man. In this statement or confession, he blamed his father-for failure in his studies, for failure to make a fraternity in college, and for being homosexual; he stated when he attempted to relieve Ms nervous indigestion by throwing a beer mug at the *17wall in Ms room at college, “ I really think I was throwing at my father because it was Ms fault. Well, the stomach-ache stopped after I had done that and there had been quite a commotion caused I guess. * * * I thought, ‘Well, if my father was dead, I would not have to take the exams and everything would be all right. I would have my mother’s love and we would live happily ever after. ’ I mean I got thinking and I got to tMnking what I wanted to do and I just thought it was the best solution.” In the course óf this statement, he said of Ms father “ ‘ Well, it is his fault and I am paying the consequences. It is through Ms fault that I don’t have any money; that I am homosexual, and just everything.’ ” TMs statement was made after the homicide, and when the seriousness of it had been borne in upon him as much as he was capable of understanding, yet he added: “ Maybe it wasn’t a fair accusation but I think it was.” Although at times he seemed depressed, there are passages in this confession where appellant exulted in Ms accomplishment, saying: “ But after this has happened, I feel very sincerely that it is all passed and, as I say, I have never wanted to live so much and to make more of myself than now and, to tell you the honest truth, I have never felt better.”
The defense psychiatrists stressed this inappropriateness of emotions to the subject matter in Ms mind. They testified that lack of memory and intellectual disorientation are not necessarily involved in schizophrenia, but that when the emotions and the intellect run at cross purposes, it is an indication of serious mental disorder. TMs is on a plane with the lay observation of a newspaper man who testified that the way in wMch defendant played the piano at the family home wMle Ms father lay in the casket impressed him as irrational, and the testimony of a fellow high school student, who was there during the same night, that the defendant was constantly engaged in irrelevant flippancies.
The Binghamton State Hospital records show that he was diagnosed as a psychopatMc personality, although without psychosis. One of the People’s psychiatrists, Dr. Harry A. Steckel, stated: The boy suffers from ‘ ‘ psychopathic personality ”; in Mm “ There is absence of emotional and volitional control. There is poor judgment and inability to profit by experience; that in a general way is the background upon wMch the behavior *18of the psychopath depends.” He testified that this does not mean that appellant is psychotic, but that he has psychotic episodes, “ episodes of excitement, episodes of confusion”. Dr. Steckel further said that “ A psychosis exists only when the individual has no insight and when he is out of touch with reality. That is to say, when he is unable to relate himself to reality and has no insight as to his behavior, we can then say that we are in the psychotic field, but the psychopath without psychosis [i.e., the appellant] remembers his acts. He is able to describe them, he knows what has happened, and he knows that it’s wrong, but is a reasonable act according to Ms judgment.” (Italics supplied.) This was a concession, by an expert testifying for the prosecution, that killing his father was a reasonable act according to appellant’s judgment.
The other People’s psychiatrist, Dr. Hugh S. Gregory, admitted that appellant was a “psychopathic personality ”, adding “ That diagnosis does not constitute insanity ”, but testified that neither does it constitute ' ' normalcy. ’ ’ Although both of these People’s experts testified that in their opinions appellant knew the nature and quality of his act and knew that it was wrong, their testimony indicates the probability of mental disease.
Appellant’s psychiatrists testified that appellant had a definite psychosis in that he suffered from schizophrenia, which is the modern name for dementia praecox. Dr. Irving Handin testified that at the time of the homicide appellant was “ psychotic insane and his reason, or his ability to reason was so disturbed that he could not know the difference between right and wrong.” He said: “We have the hebephrenic type with the silly smile, this air of detachment. You have elements of paranoid schizophrenia, this projection of his own hate so it seemed to be reflected from his father, and he received the impression ‘ my father hates me; he doesn.’t love me; he will do anything to harm me. ’ This is mental distortion. Then there is the catatonic element, this rage reaction he had in college where he would smash up china crockery so it would disturb the whole dormitory. This was a psychotic reaction he had here that we find in catatonics. So we had a mixture of three types.” On cross-examination, Dr. Handin conceded that appellant was not mentally disoriented in the sense that he lacked ability to plan the homicide and his escape, but testified: ‘ ‘ When I spoke of detach*19ment from the reality, a schizophrenic patient can intellectually be aware that something is wrong but emotionally it does not have the same consideration of wrongness to it. He can go ahead plan a crime, commit it, and after committing it, he [sic] hasn’t the same meaning for him as for you and me. * * * The concept of wrongness doesn’t enter here, as far as we have gone; just a matter of being caught, not whether it is wrong or right. ’ ’ The veracity of that conclusion is confirmed by the statement made by appellant at the Binghamton State Hospital, not by his deliberate or purposeful affirmation, but indirectly and subtly by subconscious innuendo which makes it the more convincing.
The main problem on this appeal is whether mental disease of this nature is relevant to the legal defense of insanity. A similar question has arisen in various forms since the test of whether the defendant knew that the act was wrong (Penal Law, § 1120) was proclaimed and reaffirmed in 1843 in M’Naghten’s Case (10 Cl. & Fin. 200). So little did the conception of mental illness enter into that definition, as it was originally conceived and applied, that nineteen years after M’Naghten’s Case, the Lord Chancellor of England allowed himself to state that “ the introduction of medical opinions and medical theories into this subject [the criminal law] has proceeded upon the vicious principle of considering insanity as a disease ”. (165 Hansard’s Debates, 3d series, 1297, quoted in Overholser: “ Psychiatric Expert Testimony in Criminal Cases Since M’Naghten ”, 42 Journal of Criminal Law, Criminology and Police Science, 283, 284.) The development of psychiatry appears to have transferred the main professional attention from disorganization of the intellect to emotional disturbances. The legal definition remains focused upon intellectual disorientation, that is to say, upon whether a defendant has recognized in his mind that the act was contrary to law and to accepted standards of morality, regardless of how distorted his own standards of behavior may have been due to emotional disintegration. It is now settled, however, that mental disease is relevant and necessary in order to establish the legal defense of insanity, by showing that mental disease has been the cause of impairment of a defendant’s intellectual faculties to an extent such that he failed to understand the nature and quality of his act or to know that it was wrong (People v. Schmidt, 216 N. Y. 324).
*20Whether error is presented by rulings of the trial court in the instant case depends upon whether the jury should have been permitted to take into consideration the theory of fact advanced by appellant’s psychiatrists, namely, that his mental processes were disrupted by insane delusions of persecution by his father, to such an extent that he did not know his act to be wrong, that is to say, that his motivation stemmed from a deep-seated but erroneous belief that it was morally right to take his father’s life as the only means by which he could end the persecution and thereby save his own life and integrity as a person. In ruling upon objections by the District Attorney to testimony of Dr. Ralph Brancale, one of the psychiatrists who testified for the defense, the Trial Justice made clear to the jury that according to his ruling such defense could not be considered within the law. The testimony offered by Dr. Brancale was to the effect that appellant’s act was the product of persecution by his father and that, being actuated by such a delusion, appellant did not understand that his act was wrong. He testified that, although apparently aware that he was killing his father, only “ seemingly ” did appellant even know what he was doing. This answer was stricken out by the trial court. The next question was: “ Q. Doctor, did he know what he was doing when he committed those acts? A. The answer is no. He was psychotic at the time and did not know the nature and quality of his acts.” This answer also was stricken out. In response to a similar question, the answer was: “A. No, he was in a schizophrenic state.” All but “ no ” was stricken out. This doctor then said: “ I wish to qualify my responses.” In answer to the next question of similar import, the doctor said he was still responding to his delusional idea. This answer was also stricken out by the court. Finally, the doctor was compelled to answer categorically “No”. He added, however: “ Your Honor, I think I should be permitted to qualify my answers on this in all fairness.
“ The Court: You should answer the question. ” Defendant’s attorney took an exception to holding the witness to a “ yes ” or “ no ” answer. A little later the District Attorney stated: “ You concede, then, Doctor, that this series of connected activities seemed to be rational? A. Seemed to be rational just as the case of a paranoid praecox. They are a whole series of *21connected activities, yet they are a most serious and most malignant form of schizophrenia. Just the ability to rationalize doesn’t make it rational.” This answer was stricken out and the jury instructed to disregard it. This contest between the court and the witness, which the Trial Justice evidently thought to have been required by sections 34 and 1120 of the Penal Law, lends color to the comment of Dr. G. H. Stevenson, P. R. S. C., at page 732 of Volume XXV of the Canadian Bar Review (1947) that: “ The psychiatrist’s difficulties with the M’Naghten Rules begin with the administration of the oath. He is sworn to tell the whole truth, but the rules, because of their concern only with the intellective aspects of mental function, prevent him from telling the whole truth about the accused’s mental condition. If he attempts to tell of the disorganized emotional aspects which may have caused the crime, he may be sharply interrupted by the trial judge and ordered to limit his comments to insanity as defined by the M’Naghten Rules as laid down in section 19. He is in an impossible position — sworn to tell the whole truth and prevented by the court from telling it.”
In ruling out this branch of Dr. Brancale’s testimony upon the ground that it was immaterial whether appellant perpetrated this homicide in response to this delusional idea, the trial court thereby instructed the jury, in effect, that appellant’s counsel’s theory of fact on the subject of insanity was either incredible or irrelevant. This error went uncorrected when it came to the charge. No details of the evidence were cited in the charge to aid the jury in applying the law to the facts. The trial court contented itself with instructing the jury concerning what constitutes insanity in the language of sections 34 and 1120 of the Penal Law, adding merely that to know that an act is wrong under section 1120, a defendant must know that it is contrary to law and to the accepted standards of morality. No reference was made to any of the evidence in the record, nor was mention made of the theory or basis of insanity advanced in behalf of appellant. Omission to comment upon any of the evidence respecting this complicated question of insanity, constituted error under the principle thus stated in People v. Odell (230 N. Y. 481, 488, 494): “ The better practice for the court in a criminal case, emphatically in a capital case, even when uninvited by the defendant, is to present to the jury the case on *22trial in all the phases in which the jury ought to consider it. (People v. Fanning, 131 N. Y. 659, 663.) Much latitude must be allowed in the application of this precept, but to charge in such a case as this without adverting in any respect to the testimony might result in harmful prejudice. The trial judge should not as a rule limit himself to stating good set terms of law culled from the codes and the reports. Jurors need not legal definitions merely. They require proper .instructions as to the method of applying such definitions after reaching their conclusions on the facts.” To similar effect are People v. Becker (210 N. Y. 274, 307); People v. Sobieskoda (235 N. Y. 411); People v. Montesanto (236 N. Y. 396).
The jury were left with the understanding, so forcibly inculcated in them during Dr. Brancale’s testimony, that even if appellant acted from delusions of persecution by his father, that would of necessity be immaterial in deciding whether he knew that what he did was wrong.
This court has felt the need to integrate into the criminal definition of insanity in some manner the existence of delusions (see the discussion of Lord Erskine’s defense in Hadfield’s Case, 27 How. St. Tr. 1282, in the year 1800, in Weihofen: Mental Disorder as a Criminal Defense, pp. 56, 105-106), although in this State their relevance has been limited to whether the homicide was the product of a delusion of such nature as to obscure the defendant’s knowledge of right and wrong (People v. Taylor, 138 N. Y. 398; People v. Ferraro, 161 N. Y. 365, 378; People v. Sherwood, 271 N. Y. 427, 430). In People v. Sherwood (supra, p. 430) the court said: “ The claim of the defense was that the mother killed the child because she had become obsessed with a delusion that in death alone could there be safety and freedom from pain, suffering and misery for her son. The time has gone by when such a claim could seem fantastic, either to judge or juror. While we still — and rightly — accept the validity of such claims with the utmost caution, we nevertheless know now that they may be valid.” In People v. Schmidt (216 N. Y. 324, 338, 340, supra), although it was recognized that the test of legal insanity must be adhered to as defined by our statutes, the court said: “ We must not, however, exaggerate the rigor of the rule by giving the word ‘ wrong ’ a strained interpretation, at war with its broad and primary meaning, and least of *23all, if in so doing, we rob the rule of all relation to the mental health and true capacity of the criminal.” (P. 339.)
With his life at stake, appellant was entitled, as it seems to me, to have had the basis in the evidence for his claim of insanity explained to the jury in the charge by appropriate reference to details of the evidence, at the least, to have had the theory of insanity on which the defense was based mentioned in the charge, especially in view of the circumstance that it had been discredited by the remarks of the trial court while Dr. Brancale was testifying. The defense of insanity was based on the idea that, although appellant may have known that what he did was punishable by law, nevertheless, in his inner consciousness he considered that what he did was not wrong, but justifiable due to mental derangement produced by delusions of persecution by his father which were symptomatic of mental disease. The jury were not bound to uphold this defense, but they could not consider nor weigh it unless it were presented to them, especially after they had been given to understand during the trial that it was irrelevant.
The defense of insanity as advanced by appellant’s experts falls within the legal definition expressed in sections 34 and 1120 of the Penal Law, which has previously been considered. As the record stands, this defense was not adequately presented to the jury and therefore they should not be regarded as having passed upon it. As was said in People v. Sherwood (supra, p. 432): “It was of the utmost importance, therefore, that the law as respects criminal responsibility under section 1120 of the Penal Law, should have been made clear to the jury.”
The conviction of appellant of murder in the first degree should be reversed and a new trial should be granted.
Conway, Desmond, Dye, Ftjld and Froessel, JJ., concur with Lewis, Ch. J.; Van Voorhis, J., dissents in an opinion and votes to reverse and to grant a new trial.
Judgment of conviction affirmed.